COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 '
 TRAVIS ANTHONY KELLEY,                                          No. 08-11-00045-CR
                                                 '
                        Appellant,                                    Appeal from
                                                 '
 v.                                                               396th District Court
                                                 '
 THE STATE OF TEXAS,                                           of Tarrant County, Texas
                                                 '
                        Appellee.                '                 (TC # 1156916D)


                                           OPINION

       Travis Anthony Kelley appeals his conviction of injury to an elderly person. Appellant

waived his right to a jury trial and entered an open plea of guilty to the trial court. The court

found Appellant guilty and assessed his punishment at imprisonment for a term of twenty-five

years. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. See High v. State,

573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex.Crim.App. 1969). Counsel delivered a copy of his brief to Appellant and advised Appellant

of his right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       The Court has carefully reviewed the record and counsel’s brief in its entirety, and agrees
that the appeal is wholly frivolous and without merit. Further, we find nothing in the record that

might arguably warrant an appeal. The judgment of the trial court is affirmed.


May 23, 2012                         ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -2-